
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 264
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 29, 2010
			Received
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds
		  for the National Peace Officers’ Memorial Service.
	
	
		1.Use of Capitol Grounds for National Peace
			 Officers’ Memorial Service
			(a)In generalThe Grand Lodge of the Fraternal Order of
			 Police and its auxiliary (in this resolution referred to as the
			 sponsor) shall be permitted to sponsor a public event, the 29th
			 Annual National Peace Officers’ Memorial Service (in this resolution referred
			 to as the event), on the Capitol Grounds, in order to honor the
			 law enforcement officers who died in the line of duty during 2009.
			(b)Date of eventThe event shall be held on May 15, 2010, or
			 on such other date as the Speaker of the House of Representatives and the
			 Committee on Rules and Administration of the Senate jointly designate.
			2.Terms and conditions
			(a)In generalUnder conditions to be prescribed by the
			 Architect of the Capitol and the Capitol Police Board, the event shall
			 be—
				(1)free of admission charge and open to the
			 public; and
				(2)arranged not to interfere with the needs of
			 Congress.
				(b)Expenses and liabilitiesThe sponsor shall assume full
			 responsibility for all expenses and liabilities incident to all activities
			 associated with the event.
			3.Event preparationsSubject to the approval of the Architect of
			 the Capitol, the sponsor is authorized to erect upon the Capitol Grounds such
			 stage, sound amplification devices, and other related structures and equipment,
			 as may be required for the event.
		4.Enforcement of restrictionsThe Capitol Police Board shall provide for
			 enforcement of the restrictions contained in
			 section
			 5104(c) of title 40, United States Code, concerning sales,
			 advertisements, displays, and solicitations on the Capitol Grounds, as well as
			 other restrictions applicable to the Capitol Grounds, in connection with the
			 event.
		
	
		
			Passed the House of
			 Representatives April 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
